STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0560
VERSUS

LaSHAWN ANTHONY SMITH AUGUST 29, 2022
In Re: LaShawn Anthony Smith, applying for supervisory writs,

32nd Judicial District Court, Parish of Terrebonne,
No. 587,665.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED. If the substantive claim has no merit, then
the contention that counsel is ineffective for failing to raise
the issue also has no merit. See State ex rel. Roper v. Cain,
99-2173 (La. App. lst Cir. 10/26/99), 763 So.2d 1, 5 (per
curiam), writ denied, 2000-0975 (La. 11/17/00), 773 So.2d 733.

JMM
PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

A.Sy)

DEPUTY CLERK OF COURT
FOR THE COURT